By tbe Couet.
An action for perjury is not sustainable .by a single minister of law, unless for damages consequent upon conviction; and there is no averment in tbe declaration, of science in tbe party who testified, tbat bis testimony was false, without wbicb it could not be perjury. But tbe action was brought against a party to a former suit for supporting *9facts by Ms own testimony, which, it is averred would be found untrue upon new evidence. This wouM have been a ground for a new trial, had the cause been of sufficient magnitude: But the law doth not admit of new trials before a justice of the peace, nor doth it subject the decisions of one justice of the peace to the re-examination or impeachment of another, to which, an affirmance of the judgment in this case would be giving countenance.
The authority of Mncfarlan’s case, cited and relied on in support of the judgment, does not apply; the cases materially differ. Indebitatus assumpsit was there maintained for money recovered before a court of conscience; but maintained on grounds of which the court of conscience had no cognizance, and to which their decision had no relation. In this case, one justice re-examines the truth of facts, over the head of another justice, of similar jurisdiction, and, in fact, tries the same case, a second time.